Citation Nr: 1335621	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  09-35 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for headaches, including as due to service-connected diabetes mellitus type II. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to May 1968, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that declined to reopen a previously-denied claim for service connection for migraine headaches.  

In a June 2013 decision the Board reopened the claim and remanded the appeal for additional development.  

The issue of entitlement to service connection for low back pain was also reopened and remanded by the Board in June 2013, and was granted by the RO in July 2013.  As such, it is not before the Board.  

In his September 2009 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  Shortly thereafter, he withdrew that request and asked for a hearing before a Decision Review Officer instead.  A hearing was scheduled for May 2010 but the Veteran requested that it be cancelled.  As such, his hearing request is deemed withdrawn.

The United States Court of Appeals for Veterans Claims has held that "a claimant's identification of the benefit sought does not require any technical precision."  Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009); Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  The Veteran filed a claim for service connection for migraines.  The evidence of record shows the Veteran has been diagnosed with various types of headaches and his submissions show intent to establish service connection not only for migraines, but for any headache diagnoses.  Therefore, the Board has recharacterized the issue as shown on the title page.

In August 2013, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received in October 2013.  Because the VHA opinion is fully favorable, the Board will proceed to the merits. 


FINDING OF FACT

The Veteran's chronic headache disorder had its onset in service.


CONCLUSION OF LAW

Chronic headache disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Medical records establish that the Veteran has a current headache disability.  The 2010 VA examiner diagnosed recurrent tension headaches, and the 2013 VHA neurologist diagnosed chronic headache disorder, most likely cervicogenic headaches.

There is also evidence of in-service occurrence of headaches.  The Veteran's service treatment records (STRs) show complaints and treatment of frequent severe headaches several times during active service.  His separation examination report in 1968 notes frequent headaches.  The Veteran and his spouse have consistently reported in lay statements that his headaches have continued from service to the present day. 

Finally, there is persuasive medical evidence that the Veteran's current chronic headache disorder is related to the in-service headaches described above.  The 2013 VHA neurologist opined that the current headaches are more likely than not the same headaches that affected him during service.  He explained that the medical records indicate the diagnosis of cervicogenic headaches, a chronic condition that was not well understood in 1965 when the Veteran was first diagnosed with headaches.  He noted that cervicogenic headaches is often misdiagnosed as migraines and recurrent tension headaches.  The surgeon's opinion is afforded high probative value as it was made after a very thorough review of the relevant evidence, including past examinations of the Veteran, and contains a rationale for the conclusion reached.  

The June 2010 and June 2013 VA examiners submitted negative nexus medical opinions.  However, the Board finds they are both inadequate because they failed to explain why the Veteran's current headaches are not related to his in-service headaches.  Moreover, they did not address key relevant clinic notes from the STRs dated in 1965 and 1967.  Thus these two opinions are not probative. 

The preponderance of the evidence shows that service connection for chronic headache disorder is warranted.  As service connection is being granted on a direct basis, consideration of other theories of entitlement is moot.


ORDER

Service connection for chronic headache disorder is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


